UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 06-4732



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


JAMAL EDWARD CRUMP,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.  Samuel G. Wilson, District
Judge. (7:06-cr-00007-sjw)


Submitted:   March 7, 2007                 Decided:   March 27, 2007


Before WILKINSON, WILLIAMS, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Rhonda L. Overstreet, LUMSDEN & OVERSTREET, Roanoke, Virginia, for
Appellant. John L. Brownlee, United States Attorney, Edward A.
Lustig, Assistant United States Attorney, Roanoke, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Jamal   Edward   Crump     was    indicted    on    two    counts    of

distribution of five or more grams of cocaine base.                   Crump pled

guilty to Count One of the indictment pursuant to a written plea

agreement.

           At   sentencing,    the      district   court      found    that    the

Guidelines range for Count One was 292-360 months. Crump testified

on his own behalf about his upbringing, his decision to plead

guilty,   his   children,   and   his    efforts   to    cooperate     with    the

Government.     During cross examination, Crump, then twenty-six,

admitted to selling cocaine since he was seventeen.                   Crump also

admitted to an extensive criminal record that began at age ten.

Crump’s   mother   also   testified.         Following   the    testimony      and

argument by counsel, the court indicated it had considered the

factors in § 3553, Crump’s criminal history, and his facts in

mitigation, and sentenced Crump to 320 months.

           On appeal, Crump alleges only a single error.               According

to Crump, the district court abused its discretion in sentencing

him to an unreasonable period of incarceration.

           After United States v. Booker, this court reviews a

sentence to determine whether it is reasonable.               United States v.

Moreland, 437 F.3d 424, 433 (4th Cir.), cert denied, 126 S. Ct.

2054 (2006).    A sentence that falls within the properly calculated




                                     - 2 -
advisory Guidelines range is presumptively reasonable.                               United

States v. Johnson, 445 F.3d 339, 341 (4th Cir. 2006).

              A sentencing court, in setting an appropriate sentence,

is to consult the Guidelines and take them into account.                             United

States v. Booker, 543 U.S. 220, 263-64 (2005).                        After calculating

the correct Guidelines range, the sentencing court is to consider

the   Guidelines        range,       any   relevant    facts        set    forth    in    the

Guidelines, and the factors in 18 U.S.C. § 3553(a) (2000); then the

court may impose sentence.             United States v. Hughes, 401 F.3d 540,

547 (4th Cir. 2005).             This court will affirm a sentence that is

within    the     statutorily         prescribed       Guidelines          range    and    is

reasonable.*      Id.

               A post-Booker sentence may be unreasonable for procedural

or    substantive       reasons.           “A   sentence       may    be     procedurally

unreasonable, for example, if the district court provides an

inadequate       statement       of    reasons     .   .   .    A     sentence      may    be

substantively unreasonable if the court relies on an improper

factor    or     rejects     policies       articulated        by     Congress      or    the

Sentencing Commission.”              Moreland, 437 F.3d at 434.             “[A] district

court’s explanation should provide some indication (1) that the

court    considered      the     §    3553(a)    factors       with       respect   to    the

particular defendant; and (2) that it has also considered the



          *
         Crump does not allege that his Guidelines range was
calculated incorrectly.

                                           - 3 -
potentially meritorious arguments raised by both parties about

sentencing.”        United States v. Montes-Pineda, 445 F.3d 375, 380

(4th Cir. 2006), petition for cert. filed,                   U.S.L.W.     , (U.S.

July 21, 2006) (No. 06-5439).

            Crump     argues    that    the      district    court   abused     its

discretion     by    sentencing       him   to    an   unreasonable      sentence.

Specifically, Crump contends that the district court failed to take

mitigating factors into consideration in imposing sentence.                   Crump

points to the fact he accepted responsibility by pleading guilty,

provided    assistance    to    the    authorities,     and    had   a   difficult

childhood as factors the court should have considered in imposing

sentence.     Finally, Crump argues that the district court unduly

relied on his criminal history in imposing sentence.

            Despite Crump’s arguments to the contrary, the sentence

imposed was both procedurally and substantively reasonable.                     The

court expressly considered the factors in § 3553, the Guidelines,

together    with    Crump’s    criminal     history.        Additionally,     after

considering    Crump’s     mitigation       arguments,      his   acceptance     of

responsibility and candor, the court provided Crump with a thorough

explanation for the sentence. The court then imposed a sentence in

the bottom half of the applicable Guidelines range.

            Accordingly, we affirm the district court’s judgment. We

dispense with oral argument because the facts and legal contentions




                                       - 4 -
are adequately presented in the materials before the court and

argument would not aid the decisional process.

                                                      AFFIRMED




                              - 5 -